        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 1 of 35



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

 ALLSTATE INSURANCE COMPANY,
 ALLSTATE INDEMNITY COMPANY,                                  Case No.: 16-cv-04276 EGS
 ALLSTATE PROPERTY & CASUALTY
 INSURANCE COMPANY, and ALLSTATE
 VEHICLE & PROPERTY INSURANCE
 COMPANY,

               Plaintiffs
        v.

 ELECTROLUX HOME PRODUCTS, INC.

                Defendant



               PLAINTIFFS’ AMENDED PROPOSED VERDICT FORM

        1.      Was a defect in the ball-hitch dryers manufactured by the defendant a substantial
factor in the cause of the damages sustained by the plaintiffs?

       Yes ________      No _________

       If you answered “yes,” please go to the next question. If you answered “no,” please skip
to Question #3.

       2.      How much do you award the plaintiffs to compensate them for the damages
caused by the defective dryers?

       Amount $_____________________

       3.      Were the ball-hitch dryers at issue in this case negligently designed by the
defendant?

       Yes ________      No _________

       If you answered “yes,” please go to the next question. If you answered “no,” please skip
to Question #5.
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 2 of 35



4. Was the defendant’s negligent design of the dryers a substantial factor in the cause of the
damages sustained by the plaintiffs.

       Yes ________      No _________

5. Was the defendant negligent in failing to issue post-sale warnings about the ball-hitch dryers’
latent dangers?

       Yes ________      No _________

       If you answered “yes,” please go to the next question. If you answered “no,” please skip
to Question #7.

        6.      Was the defendant’s negligent failure to issue post-sale warnings about the ball-
hitch dryers’ latent dangers a substantial factor in the cause of the damages sustained by the
plaintiffs?

       Yes ________      No _________

       7.      Were the plaintiffs contributorily negligent?

       Yes ________      No _________

       If you answered “yes,” please go to the next question. If you answered “no,” please skip
to Question #10.

        8.     Was the plaintiffs’ contributory negligence a substantial factor in the cause of
their damages?

       Yes ________      No _________

       If you answered “yes,” please go to the next question. If you answered “no,” please skip
to Question #10.

       9.      What percentage of fault do assign the parties:

     Defendant ________         Plaintiffs __________

(The total percentage of fault must equal 100%, but you do not have to apportion the fault
among both parties).

       10.     How much do you award the plaintiffs to compensate them for the damages
caused by the defective dryers?

      Amount $________________ (USD)
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 3 of 35



(Note: If you entered an amount for Question #2, the amount entered here should be the same.
If you did not enter an amount in your answer to Question #2, you must enter an amount here.)

       11.      Do you find that the defendant recklessly or consciously disregarded the rights
and safety of the plaintiffs?

       Yes ________      No _________

       If you answered “no,” please sign, date and return this verdict sheet to the Court after
checking it for accuracy. If you answered “yes,” please answer Question #12.

        12.   How much money should the defendant be ordered to pay as punishment for its
bad conduct and to ensure that the defendant is deterred from doing the same thing again in the
future?

       Amount $________________ (USD)

If you have answered all questions and checked this verdict sheet for accuracy, please sign and
date the form and return it to the Court.

Please sign the Verdict Slip and notify the courtroom deputy that you have completed
deliberations.



Date:_______________                                               _____________________
                                                                   Foreperson
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 4 of 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                           : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                         :
CASUALTY INSURANCE COMPANY; ALLSTATE                           :
VEHICLE & PROPERTY INSURANCE COMPANY                           :
                                                               :
                          v.                                   :
                                                               : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                 :


               DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                   PROPOSED VERDICT SHEET - ALMODOVAR

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.    Do you find that the Almodovar dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

       2.       Was the unreasonably dangerous condition of the Almodovar dryer a factual
cause of the fire at the Almodovar home and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Almodovar dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 5 of 35



         4.    Do you find that the misuse of the Almodovar dryer was a factual cause of the
fire at the Almodovar home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Almodovar dryer was substantially altered after it left
Electrolux’s control?

       Yes ______     No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

       6.       Do you find that the substantial alteration of the Almodovar dryer was a factual
cause of the fire at the Almodovar home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Brunilda and Anselmo Almodovar assumed the risk?

       Yes ______     No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Almodovar dryer?

       Yes ______     No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.      Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Almodovar dryer was a factual cause of the fire at the Almodovar home
and Allstate’s damages?

       Yes ______     No ______
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 6 of 35




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Brunilda and Anselmo Almodovar were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

       11.      Do you find that Brunilda and Anselmo Almodovar’s negligence was a factual
cause of the fire at the Almodovar home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.    For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Almodovar fire and Allstate’s damages. Each party’s degree of fault
should be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Brunilda and Anselmo Almodovar
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Brunilda and Anselmo Almodovar).                         ____________%

Percentage attributable to Electrolux
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 7 of 35



(Answer only if you have answered “Yes” to Questions 8 and 9                             %
as to Electrolux Home Products, Inc.)

                                                            The total must equal 100%.

       Proceed to Question 15.

       15.     Did you answer “Yes” to Questions 12 or 13?

       Yes ______     No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

     16.      State the amount of damages, if any, sustained by Allstate as a result of the
Almodovar fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                              __________________________
                                                    JURY FOREPERSON
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 8 of 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                            : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                          :
CASUALTY INSURANCE COMPANY; ALLSTATE                            :
VEHICLE & PROPERTY INSURANCE COMPANY                            :
                                                                :
                          v.                                    :
                                                                : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                  :


               DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                    PROPOSED VERDICT SHEET - BULLENE

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.    Do you find that the Bullene dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

        2.      Was the unreasonably dangerous condition of the Bullene dryer a factual cause
of the fire at Mamselle Salon and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Bullene dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 9 of 35



      4.      Do you find that the misuse of the Bullene dryer was a factual cause of the fire
at Mamselle Salon and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Bullene dryer was substantially altered after it left
Electrolux’s control?

       Yes ______     No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

       6.       Do you find that the substantial alteration of the Bullene dryer was a factual
cause of the fire at Mamselle Salon and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.     Do you find that Rachel Bullene assumed the risk?

       Yes ______     No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Bullene dryer?

       Yes ______     No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.     Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Bullene dryer was a factual cause of the fire at Mamselle Salon and
Allstate’s damages?

       Yes ______     No ______
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 10 of 35




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Rachel Bullene was negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

     11.     Do you find that Rachel Bullene’s negligence was a factual cause of the fire at
Mamselle Salon and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.    For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Bullene fire and Allstate’s damages. Each party’s degree of fault
should be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Rachel Bullene
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Rachel Bullene).                          ____________%

Percentage attributable to Electrolux
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 11 of 35



(Answer only if you have answered “Yes” to Questions 8 and 9                             %
as to Electrolux Home Products, Inc.)

                                                            The total must equal 100%.

       Proceed to Question 15.

       15.     Did you answer “Yes” to Questions 12 or 13?

       Yes ______     No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

       16.    State the amount of damages, if any, sustained by Allstate as a result of the
Bullene fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                              __________________________
                                                    JURY FOREPERSON
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 12 of 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                             : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                           :
CASUALTY INSURANCE COMPANY; ALLSTATE                             :
VEHICLE & PROPERTY INSURANCE COMPANY                             :
                                                                 :
                          v.                                     :
                                                                 : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                   :


               DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                    PROPOSED VERDICT SHEET - CHRISTIE

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.    Do you find that the Christie dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

        2.       Was the unreasonably dangerous condition of the Christie dryer a factual cause
of the fire at the Christie home and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Christie dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 13 of 35



        4.      Do you find that the misuse of the Christie dryer was a factual cause of the fire
at the Christie home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Christie dryer was substantially altered after it left
Electrolux’s control?

       Yes ______      No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

       6.       Do you find that the substantial alteration of the Christie dryer was a factual
cause of the fire at the Christie home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Cynthia and Benson Christie assumed the risk?

       Yes ______      No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Christie dryer?

       Yes ______      No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.      Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Christie dryer was a factual cause of the fire at the Christie home and
Allstate’s damages?

       Yes ______      No ______
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 14 of 35




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Cynthia and Benson Christie were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

        11.      Do you find that Cynthia and Benson Christie’s negligence was a factual cause
of the fire at the Christie home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.    For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Christie fire and Allstate’s damages. Each party’s degree of fault
should be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Cynthia and Benson Christie
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Cynthia and Benson Christie).                             ____________%

Percentage attributable to Electrolux
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 15 of 35



(Answer only if you have answered “Yes” to Questions 8 and 9                             %
as to Electrolux Home Products, Inc.)

                                                            The total must equal 100%.

       Proceed to Question 15.

       15.     Did you answer “Yes” to Questions 12 or 13?

       Yes ______     No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

        16.    State the amount of damages, if any, sustained by Allstate as a result of the
Christie fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                              __________________________
                                                    JURY FOREPERSON
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 16 of 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                            : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                          :
CASUALTY INSURANCE COMPANY; ALLSTATE                            :
VEHICLE & PROPERTY INSURANCE COMPANY                            :
                                                                :
                          v.                                    :
                                                                : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                  :


               DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                     PROPOSED VERDICT SHEET - GRAY

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.       Do you find that the Gray dryer had a defect that made it unreasonably dangerous
when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

         2.      Was the unreasonably dangerous condition of the Gray dryer a factual cause of
the fire at the Gray home and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Gray dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 17 of 35



       4.    Do you find that the misuse of the Gray dryer was a factual cause of the fire at
the Gray home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Gray dryer was substantially altered after it left Electrolux’s
control?

       Yes ______      No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

        6.       Do you find that the substantial alteration of the Gray dryer was a factual cause
of the fire at the Gray home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Robert and Delores Gray assumed the risk?

       Yes ______      No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Gray dryer?

       Yes ______      No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.      Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Gray dryer was a factual cause of the fire at the Gray home and Allstate’s
damages?

       Yes ______      No ______
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 18 of 35




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Robert and Delores Gray were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

         11.     Do you find that Robert and Delores Gray’s negligence was a factual cause of
the fire at the Gray home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.     For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Gray fire and Allstate’s damages. Each party’s degree of fault should
be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Robert and Delores Gray
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Robert and Delores Gray).                                  ____________%

Percentage attributable to Electrolux
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 19 of 35



(Answer only if you have answered “Yes” to Questions 8 and 9                               %
as to Electrolux Home Products, Inc.)

                                                             The total must equal 100%.

        Proceed to Question 15.

        15.    Did you answer “Yes” to Questions 12 or 13?

        Yes ______    No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

        16.    State the amount of damages, if any, sustained by Allstate as a result of the Gray
fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                               __________________________
                                                     JURY FOREPERSON
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 20 of 35



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                          : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                        :
CASUALTY INSURANCE COMPANY; ALLSTATE                          :
VEHICLE & PROPERTY INSURANCE COMPANY                          :
                                                              :
                       v.                                     :
                                                              : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                :


              DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                  PROPOSED VERDICT SHEET - GUTIERREZ

        Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.
Strict Liability
        1.       Do you find that the Gutierrez dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

       Yes ______      No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

        2.       Was the unreasonably dangerous condition of the Gutierrez dryer a factual cause
of the fire at the Gutierrez home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

       3.      Was the Gutierrez dryer misused after it left Electrolux’s control?

       Yes ______      No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.

        4.      Do you find that the misuse of the Gutierrez dryer was a factual cause of the fire
at the Gutierrez home and Allstate’s damages?
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 21 of 35



       Yes ______      No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Gutierrez dryer was substantially altered after it left
Electrolux’s control?

       Yes ______      No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

       6.       Do you find that the substantial alteration of the Gutierrez dryer was a factual
cause of the fire at the Gutierrez home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Gerry and Elizabeth Gutierrez assumed the risk?

       Yes ______      No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Gutierrez dryer?

       Yes ______      No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.      Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Gutierrez dryer was a factual cause of the fire at the Gutierrez home and
Allstate’s damages?

       Yes ______      No ______

       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 22 of 35




       10.     Do you find that Gerry and Elizabeth Gutierrez were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

        11.      Do you find that Gerry and Elizabeth Gutierrez’s negligence was a factual cause
of the fire at the Gutierrez home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.    For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Gutierrez fire and Allstate’s damages. Each party’s degree of fault
should be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Gerry and Elizabeth Gutierrez
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Gerry and Elizabeth Gutierrez).                            ____________%

Percentage attributable to Electrolux
(Answer only if you have answered “Yes” to Questions 8 and 9                              %
as to Electrolux Home Products, Inc.)
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 23 of 35



                                                            The total must equal 100%.

       Proceed to Question 15.

       15.     Did you answer “Yes” to Questions 12 or 13?

       Yes ______     No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

       16.      State the amount of damages, if any, sustained by Allstate as a result of the
Gutierrez fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                              __________________________
                                                    JURY FOREPERSON
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 24 of 35



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                        : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                      :
CASUALTY INSURANCE COMPANY; ALLSTATE                        :
VEHICLE & PROPERTY INSURANCE COMPANY                        :
                                                            :
                      v.                                    :
                                                            : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                              :


              DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                    PROPOSED VERDICT SHEET – QUINN

        Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.
Strict Liability
        1.       Do you find that the Quinn dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

       Yes ______     No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

         2.      Was the unreasonably dangerous condition of the Quinn dryer a factual cause of
the fire at the Quinn home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

       3.      Was the Quinn dryer misused after it left Electrolux’s control?

       Yes ______     No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.

       4.    Do you find that the misuse of the Quinn dryer was a factual cause of the fire at
the Quinn home and Allstate’s damages?
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 25 of 35



       Yes ______      No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Quinn dryer was substantially altered after it left
Electrolux’s control?

       Yes ______      No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

        6.       Do you find that the substantial alteration of the Quinn dryer was a factual cause
of the fire at the Quinn home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Jennifer and Daniel Quinn assumed the risk?

       Yes ______      No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Quinn dryer?

       Yes ______      No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.     Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Quinn dryer was a factual cause of the fire at the Quinn home and
Allstate’s damages?

       Yes ______      No ______

       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 26 of 35




       10.     Do you find that Jennifer and Daniel Quinn were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

         11.     Do you find that Jennifer and Daniel Quinn’s negligence was a factual cause of
the fire at the Quinn home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.     For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Quinn fire and Allstate’s damages. Each party’s degree of fault should
be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Jennifer and Daniel Quinn
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Jennifer and Daniel Quinn).                                ____________%

Percentage attributable to Electrolux
(Answer only if you have answered “Yes” to Questions 8 and 9                              %
as to Electrolux Home Products, Inc.)
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 27 of 35



                                                             The total must equal 100%.

        Proceed to Question 15.

        15.    Did you answer “Yes” to Questions 12 or 13?

        Yes ______    No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

        16.    State the amount of damages, if any, sustained by Allstate as a result of the Quinn
fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                                __________________________
                                                      JURY FOREPERSON
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 28 of 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                           : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                         :
CASUALTY INSURANCE COMPANY; ALLSTATE                           :
VEHICLE & PROPERTY INSURANCE COMPANY                           :
                                                               :
                          v.                                   :
                                                               : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                 :


               DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                    PROPOSED VERDICT SHEET – VENBRUX

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.    Do you find that the Venbrux dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

        2.       Was the unreasonably dangerous condition of the Venbrux dryer a factual cause
of the fire at the Venbrux home and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Venbrux dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 29 of 35



        4.    Do you find that the misuse of the Venbrux dryer was a factual cause of the fire
at the Venbrux home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Venbrux dryer was substantially altered after it left
Electrolux’s control?

       Yes ______     No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

       6.       Do you find that the substantial alteration of the Venbrux dryer was a factual
cause of the fire at the Venbrux home and Allstate’s damages?

       Yes ______     No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Greg and Salome Venbrux assumed the risk?

       Yes ______     No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Venbrux dryer?

       Yes ______     No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.      Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Venbrux dryer was a factual cause of the fire at the Venbrux home and
Allstate’s damages?

       Yes ______     No ______
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 30 of 35




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Greg and Salome Venbrux were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

         11.     Do you find that Greg and Salome Venbrux’s negligence was a factual cause of
the fire at the Venbrux home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.    For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Venbrux fire and Allstate’s damages. Each party’s degree of fault
should be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Greg and Salome Venbrux
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Greg and Salome Venbrux).                                ____________%

Percentage attributable to Electrolux
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 31 of 35



(Answer only if you have answered “Yes” to Questions 8 and 9                             %
as to Electrolux Home Products, Inc.)

                                                            The total must equal 100%.

       Proceed to Question 15.

       15.     Did you answer “Yes” to Questions 12 or 13?

       Yes ______     No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

      16.     State the amount of damages, if any, sustained by Allstate as a result of the
Venbrux fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                              __________________________
                                                    JURY FOREPERSON
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 32 of 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                            : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                          :
CASUALTY INSURANCE COMPANY; ALLSTATE                            :
VEHICLE & PROPERTY INSURANCE COMPANY                            :
                                                                :
                          v.                                    :
                                                                : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                                  :


               DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                     PROPOSED VERDICT SHEET – WEISS

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,
Nicolson Law Group LLC, respectfully submits the within Proposed Verdict Sheet.

Strict Liability

       1.    Do you find that the Weiss dryer had a defect that made it unreasonably
dangerous when it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 1 “No,” you should continue to Question 8. If you answered
Question 1 “Yes,” you should continue to Question 2.

         2.     Was the unreasonably dangerous condition of the Weiss dryer a factual cause of
the fire at the Weiss home and Allstate’s damages?

        Yes ______        No ______

       If you answered Question 2 “No,” you should continue to Question 8. If you answered
Question 2 “Yes,” you should continue to Question 3.

        3.         Was the Weiss dryer misused after it left Electrolux’s control?

        Yes ______        No ______

       If you answered Question 3 “No,” you should continue to Question 5. If you answered
Question 3 “Yes,” you should continue to Question 4.
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 33 of 35



       4.    Do you find that the misuse of the Weiss dryer was a factual cause of the fire at
the Weiss home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 4 “No,” you should continue to Question 5. If you answered
Question 4 “Yes,” you should continue to Question 8.

       5.      Do you find that the Weiss dryer was substantially altered after it left
Electrolux’s control?

       Yes ______      No ______

       If you answered Question 5 “No,” you should continue to Question 7. If you answered
Question 5 “Yes,” you should continue to Question 6.

        6.       Do you find that the substantial alteration of the Weiss dryer was a factual cause
of the fire at the Weiss home and Allstate’s damages?

       Yes ______      No ______

       If you answered Question 6 “No,” you should continue to Question 7. If you answered
Question 6 “Yes,” you should continue to Question 8.

       7.      Do you find that Marc and Lisa Weiss assumed the risk?

       Yes ______      No ______

       If you answered Question 7 “No,” you should continue to Question 8. If you answered
Question 7 “Yes,” you should continue to Question 8.

Negligence

      8.       Do you find that Electrolux was negligent in designing and in providing
warnings or instructions for the Weiss dryer?

       Yes ______      No ______

       If you answered Question 8 “No,” you should continue to Question 12. If you answered
Question 8 “Yes,” you should continue to Question 9.

        9.     Do you find that Electrolux’s negligence in designing and in providing warnings
or instructions for the Weiss dryer was a factual cause of the fire at the Weiss home and
Allstate’s damages?

       Yes ______      No ______
       Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 34 of 35




       If you answered Question 9 “No,” you should continue to Question 12. If you answered
Question 9 “Yes,” you should continue to Question 10.

       10.     Do you find that Marc and Lisa Weiss were negligent?

       Yes ______     No ______

       If you answered Question 10 “No,” you should continue to Question 12. If you answered
Question 10 “Yes,” you should continue to Question 11.

        11.    Do you find that Marc and Lisa Weiss’ negligence was a factual cause of the fire
at the Weiss home and Allstate’s damages?

               Yes ______     No ______

       If you answered Question 11 “No,” you should continue to Question 12. If you answered
Question 11 “Yes,” you should continue to Question 12.

Damages

       12.     Did you answer “Yes” to Question 2 and “No” to Questions 4, 6 or 7?

       Yes ______     No ______

       If you answered Question 12 “No,” you should continue to Question 13. If you answered
Question 12 “Yes”, you should continue to Question 13.

       13.     Did you answer “Yes” to Questions 9 and 11?

       Yes ______     No ______

       If you answered Question 13 “No,” you should continue to Question 15. If you answered
Question 13 “Yes,” you should continue to Question 14.

       14.     For each of the parties that you found had acted negligently and whose conduct
you found was a factual cause in bringing about Allstate’s damages, you must assign a
percentage of fault. You must now decide the degree of negligence for each party you have
found responsible for the Weiss fire and Allstate’s damages. Each party’s degree of fault should
be expressed in a percentage so that the total percentages add up to 100.

Percentage attributable to Marc and Lisa Weiss
(Answer only if you have answered “Yes” to Questions
10 and 11 as to Marc and Lisa Weiss).                                      ____________%

Percentage attributable to Electrolux
        Case 5:16-cv-04276-EGS Document 156 Filed 01/18/19 Page 35 of 35



(Answer only if you have answered “Yes” to Questions 8 and 9                                %
as to Electrolux Home Products, Inc.)

                                                             The total must equal 100%.

        Proceed to Question 15.

        15.    Did you answer “Yes” to Questions 12 or 13?

        Yes ______    No ______

        If “No,” Allstate cannot recover and you should not answer any further questions and
return to the courtroom. If “Yes,” proceed to Question 16.

        16.    State the amount of damages, if any, sustained by Allstate as a result of the Weiss
fire.

               $ ____________


        After you have completed your answers to these questions on the verdict form, signed
by your foreperson, please notify the Court Staff that a decision has been reached and you will
be called by the Judge back into the Courtroom.




Date: ________________                                __________________________
                                                      JURY FOREPERSON
